Citation Nr: 1438830	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, right wrist.

2.  Entitlement to service connection for carpal tunnel syndrome, left wrist.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from March 1992 to July 1992 and from January 2004 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).


REMAND

During a March 2014 hearing before the Board, the Veteran indicated that she was initially treated for bilateral carpal tunnel syndrome in 2006, at the VA Medical Center in Austin, Texas.  These records are not contained within the claims file or electronically; therefore, the RO must obtain such VA records identified by the Veteran, and associate them with the record.  38 U.S.C.A. § 3.159(c)(2) (2013).  

Further, as the Veteran receives ongoing treatment at the VA Medical Center in Temple, Texas, the RO must also obtain records from such facility dated in March 2013 to the present, and associate them with the record.  38 U.S.C.A. § 3.159(c)(1).

In addition, regarding the claim of entitlement to service connection for carpal tunnel syndrome of the left wrist, the Board notes the Veteran's testimony that she initially noticed problems with her wrist while serving as a heavy-wheeled truck driver in Iraq.  The Veteran asserted that that she experienced pain and numbness of her wrist.  She explained that she drove for long periods of time without a break, to include an eight hour drive on one occasion.  The Veteran also stated that her position required her to use hand tools to fix the vehicle.  In this regard, the Veteran submitted an internet article by VA Office of Public Health and Environmental Hazards, which notes that veterans who worked with machinery regularly may have experienced vibration exposure, to include operating heavy equipment such as trucks.  The Article notes that health problems associated with vibration exposure include numbness and tingling of the hands and fingers, and such symptoms may result in carpal tunnel syndrome.    

Given the Veteran's credible assertion of left hand and finger numbness and tingling since service, and her current diagnosis of carpal tunnel syndrome of the left wrist, the case must be remanded in order for the Veteran to be afforded a VA examination in connection with the present claim to determine whether any left wrist disorder had its onset in service, or is otherwise related to service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, regarding the claim of entitlement to service connection for carpal tunnel syndrome of the right wrist, the August 2010 VA examination is the only evidence of record wherein the etiology of the Veteran's right wrist disorder was addressed.  The Board finds the report of the August 2010 VA examination to be inadequate for purposes of deciding the claim.  The examiner, in significant part stated, that while the record demonstrates the Veteran's inservice complaints of right arm pain and tingling, there was no way to ascertain which portion of the arm the service treatment record referred to.  The examiner concluded that a determination could not be made with respect to whether the current carpal tunnel syndrome of the right wrist was related to complaints during service.  The opinion was not based upon an accurate assessment of the record, as the examiner failed to discuss all of the relevant evidence of record.  In this regard, throughout the record, the Veteran has consistently reported that she experienced numbness and tingling of her hands and fingers.  Moreover, as above, the Veteran served as a heavy-wheeled truck driver, and service personnel records demonstrate that she successfully completed 36 missions, during which she drove over 3,700 miles throughout the Sunni Triangle.  In this regard, the VA article addressed above indicates that veterans who operated 

heavy equipment such as trucks may have experienced vibration exposure, which may be associated with symptoms of numbness and tingling of the hands and fingers, and may result in carpal tunnel syndrome.    

The Board finds that the evidence of record is otherwise insufficient for purposes of determining service connection.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 
In this regard, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, an additional medical examination and opinion addressing the etiology of the Veteran's current carpal tunnel syndrome of the right wrist is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App 303 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's (1) the complete VA outpatient treatment records from the VA Medical Center in Austin, Texas dated in January 2006 to the present, and (2) VA outpatient treatment records from the VA Medical Center in Temple, Texas dated in March 2013 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the 

records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed right and/or left wrist carpal tunnel syndrome is related to her military service.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the 

Veteran's current bilateral carpal tunnel syndrome is related to her military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her 

representative.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


